By the Court, Bronson, Ch. J.
In Yager v. Hannah, (6 Hill, 631,) we held that the jurisdiction of the justices’ court of the city of Hudson was limited in point of amount to the sum of fifty dollars. We are now asked to reconsider that decision on the ground that two statutes, supposed to have an important hearing upon the question, were not then brought to the notice of the court. (Stat. of 1840, c. 317, § 1; 2 R. S. 267, § 231.) By the general law, as amended by the act of 1840, justices of the peace have jurisdiction where the debt or damages do not exceed one hundred dollars. The 231st section of the general law does not extend this provision to the justices’ court of the city of Hudson, for the reason that the acts organizing and relating to that court limit its jurisdiction in point of amount to the sum of fifty dollars; and the provisions of the general law are only made applicable to such matters as are not specially provided for by the laws particularly relating to the city courts. We adhere, therefore, to the former decision.(a)
Judgment affirmed.

 By the act, ch. 207, of the laws of 1845, (p. 233,) the jurisdiction of the justices’ courts of the cities of Albany, Hudson and Troy, has been extended to the sum of one hundred dollars.